Citation Nr: 0929913	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for entitlement to service connection for 
transitional cell carcinoma of bladder.

In a July 2007 VA Form 119 (Report of Contact), it was 
expressly indicated that the Veteran withdrew his appeal 
concerning the matters of entitlement to service connection 
for residuals of a right thigh injury, entitlement to an 
initial evaluation in excess of 50 percent for post-traumatic 
stress disorder (PTSD), and entitlement to an initial 
evaluation in excess of 30 percent for asbestosis.  
Accordingly, the RO did not certify these issues to the 
Board, as the Board does not have jurisdiction to review the 
appeal concerning these issues.  See 38 C.F.R. §§ 20.202, 
20.204 (2008).

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

In March 2009, the Veteran also submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a March 2009 written statement 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

In April 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).  After 
receiving the completed VHA medical opinion in July 2009, the 
Veteran and his representative had an opportunity to comment 
upon the VHA opinion and to offer argument and additional 
evidence.  In a July 2009 VA Form 119 (Report of Contact), it 
was noted that the Veteran had no additional information to 
submit.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the 
Court found that the Board has the authority to obtain and 
consider expert medical opinions in compliance with 38 
U.S.C.A. § 7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such consideration from the appellant.  See 38 
C.F.R. § 20.1304 (2008).  Thus, the Board will proceed to a 
decision on the merits on the claim for service connection.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Transitional cell carcinoma of the bladder is shown to be 
as likely as not incurred as a result of events during active 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for transitional cell 
carcinoma of the bladder are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. §  3.102 (2008).

Factual Background 

Service treatment records do not show any complaints, 
treatment, or diagnosis of bladder cancer.  However, service 
personnel records, specifically an Administrative Remarks 
document of record, detail that the Veteran was awarded 
meritorious Mast for outstanding performance for uniform 
tactical markings and paint jobs on vehicles in June 1962.  A 
Record of Service report detailed that the Veteran's primary 
duties during his period of active service from January 1960 
to January 1964 were identified as Rifleman, Mule Driver, and 
Motor Vehicle Mechanic.

In an April 2001 statement, the Veteran reported that he was 
exposed to fumes while painting in Okinawa in 1962 and did 
not use respirators during service. 

Post-service VA treatment records dated in June 2003 list a 
postoperative diagnosis of transitional cell carcinoma (TCC) 
of the bladder.  A June 2003 VA surgical pathology report 
listed a diagnosis of urothelial carcinoma, papillary 
transitional cell type.  An August 2003 VA treatment record 
noted that the Veteran was undergoing chemotherapy for 
papillary TCC of the bladder.  

Additional VA treatment notes dated in February 2004 detail 
findings of recurrent TCC of the bladder and indicate that 
the Veteran underwent transurethral resection of bladder 
tumors.  In a March 2004 VA treatment record, the Veteran 
reported that he painted hundreds of vehicles while in the 
military and was exposed to toxic hydrocarbons, lead, and 
carbon monoxide fumes from gasoline compressors.  In a May 
2004 VA urology procedure note, it was noted that cytoscopic 
examination revealed recurrent TCC of the bladder.  In a June 
2004 addendum, the VA physician noted that the Veteran's 
spouse reported that the Veteran had worked with paints and 
chemicals while in the military.  The physician further noted 
the spouse's feeling that those exposures may be a 
predisposing factor in the Veteran's history of TCC of the 
bladder.  In a June 2004 VA urology procedure note, it was 
noted that cytoscopic examination revealed recurrent TCC of 
the bladder.  Additional VA treatment notes dated in June 
2004 detail findings of recurrent TCC of the bladder and 
indicate that the Veteran again underwent transurethral 
resection of bladder tumors.

In a June 2004 statement from the Veteran's representative, 
it was noted that the Veteran and his spouse reported that 
his VA physician (urologist/surgeon) stated verbally that his 
transitional cell carcinoma of the bladder was caused by his 
exposure to paints and chemical solvents in service, but that 
the physician was unwilling to submit a statement to that 
effect.  

Additional VA treatment notes dated from June to September 
2004 reflect that the Veteran underwent chemotherapy.  An 
October 2004 VA urology procedure note indicated that 
cytoscopic examination revealed no evidence of TCC 
recurrence. 

In a January 2005 VA urology procedure note, it was noted 
that cytoscopic examination revealed recurrent TCC of the 
bladder.  Additional VA treatment notes dated in March 2005 
detail findings of recurrent TCC of the bladder and indicate 
that the Veteran again underwent transurethral resection of 
bladder tumors.  A June 2005 VA urology procedure note 
indicated that cytoscopic examination revealed no evidence of 
TCC recurrence. 

In a September 2005 VA urology procedure note, it was noted 
that cytoscopic examination revealed recurrent papillary TCC 
of the bladder.  Additional VA treatment notes dated from 
September 2005 to May 2006 reflect that the Veteran underwent 
intravesical chemotherapy.  An October 2005 treatment record 
reflected that the Veteran again underwent transurethral 
resection of bladder tumors.  VA urology procedure notes 
dated in February, May, and August 2006 indicated that 
cytoscopic examination revealed no evidence of bladder tumor 
recurrence.  VA treatment notes dated from September 2006 to 
January 2007 reflect that the Veteran continued to undergo 
intravesical chemotherapy.  A March 2007 VA urology procedure 
note indicated that cytoscopic examination revealed no 
evidence of bladder tumor recurrence.  

In March 2009, the Veteran submitted internet research 
materials regarding various types of bladder cancer 
treatment.   

During his March 2009 hearing, the Veteran and his spouse 
reported that while in active military service in the Marine 
Corps, the Veteran worked as a motor vehicle mechanic as well 
as painted and used chemical solvents on military vehicles.  
He testified that he was not provided the use of any face 
masks while using paint or chemical solvents.  He indicated 
that after service, he did not work with paints, chemical 
solvents, or any other hazardous chemicals.  

In an April 2009 letter, the Board requested that a VA 
physician with specialties in oncology or urology provide a 
medical advisory opinion.  The physician was asked to provide 
an opinion as to whether it is at least as likely as not 
(i.e., a probability of 50 percent or greater) that the 
Veteran developed transitional cell carcinoma of the bladder 
as a result of exposure to lead paint and chemical solvents 
during military service.

In a June 2009 opinion, M. R. C., M.D., a VA physician, 
detailed his review of the April 2009 VHA request.  It was 
noted that the Veteran reported a history of recurrent 
bladder tumors, exposure to chemical solvents in the 1960s, 
and no further exposures to solvents during his subsequent 
occupation.  The physician indicated that exposure to 
industrial chemicals was certainly a well-established risk 
factor for bladder cancer.  He further opined that it was as 
likely as not that exposure to lead paint and solvents should 
be construed as a causative factor for the Veteran's bladder 
cancer.  It was noted that further causative association 
cannot be definitively assessed, as he was unaware of other 
potential carcinogen exposures, smoking history, and 
lifestyle factors. 

Analysis

In view of the totality of the evidence, including the 
Veteran's credible statements and testimony, the documented 
in-service exposure to paint and other chemical solvents, the 
Veteran's currently diagnosed bladder cancer, and the June 
2009 VHA medical opinion findings of record, the Board has 
determined that the current findings of transitional cell 
carcinoma of the bladder are as likely as not related to the 
Veteran's period of active service.  There is also no 
evidence of record that supports a finding that the Veteran's 
transitional cell carcinoma of the bladder is not related to 
his active military service.  Consequently, the Board finds 
that the evidence of record is at least in equipoise, and 
therefore, affording the Veteran the benefit of the doubt, 
entitlement to service connection for transitional cell 
carcinoma of the bladder is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  This allowance is subject 
to the applicable laws and regulations that govern awards of 
VA compensation.  See 38 C.F.R. § 3.400 (2008).


ORDER

Entitlement to service connection for transitional cell 
carcinoma of the bladder is granted.

____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


